Citation Nr: 1527380	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-11 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine strain.

4.  Entitlement to an initial compensable disability rating for left ulnar neuropathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to November 2006, and from July 2008 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA).  In a January 2010 rating decision, the Cleveland, Ohio, regional office (RO) increased the disability rating for the Veteran's left shoulder degenerative arthritis to 10 percent, effective October 5, 2009; granted service connection for PTSD, assigning an initial 30 percent disability rating, effective October 5, 2009; and granted service connection for cervical spine strain, assigning an initial 10 percent disability rating, effective October 5, 2009.  In a December 2012 rating decision, the Baltimore RO granted service connection for left ulnar neuropathy, assigning an initial noncompensable disability rating, effective May 6, 2011.  The claims have all since been transferred to the Baltimore RO.  

In May 2015, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Board central office hearing.  A transcript of the hearing has been associated with the claims folder.  As will be discussed below, during the hearing, the Veteran stated that he wished to withdraw his claim of entitlement to an increased disability rating for left shoulder degenerative arthritis.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased initial disability ratings for PTSD, cervical spine strain and left ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issue of entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
During the May 2015 central office hearing, the Veteran notified the Board of his desire to withdraw the claim of entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis.  As such, the Veteran has withdrawn his appeal as to this issue and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

Entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis is dismissed.


REMAND

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  

During his hearing before the Board, the Veteran reported that his PTSD, cervical spine disorder and left ulnar neuropathy had each increased in severity.  He also said that he had undergone additional treatment since his most recent examinations, and submitted updated PTSD counseling records.  Given that it has been more than five years since his PTSD and cervical spine examinations, and over three years since his neuropathy examination, the Board finds that new examinations are necessary to fully and fairly evaluate the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VAMC(s) and Vet Centers (to include Baltimore, Glen Burnie and Annapolis, MD, and Toledo, OH) for the Veteran's PTSD, cervical spine disorder and left ulnar neuropathy since April 2011 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Request that the Veteran identify all non-VA health care providers who have treated him for these disorders since March 2009 ((to specifically include Green Springs Chiropractic) THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR PTSD, CERVICAL SPINE STRAIN AND LEFT ULNAR NEUROPATHY.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examinations to determine the current severity of his service-connected PTSD, CERVICAL SPINE DISORDER AND LEFT ULNAR NEUROPATHY.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  
The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must determine all current manifestations associated with the Veteran's service-connected PTSD and specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

 (b)  The examiner must specifically assess the severity of the Veteran's cervical spine strain, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.
(c)  The examiner must specifically describe all symptoms (and associated impairment of function) related to the Veteran's left ulnar neuropathy and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

4.  The AOJ should review the claims folder to ensure that this development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							CONTINUED ON NEXT PAGE





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


						

______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


